DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
With respect to claim 1, claim 1 is allowed since Choi et al. (US 2017/0287990), hereon referred to as Choi does not teach the frame disposed outside the yoke and a spacer in the bobbin. The following serves to distinguish Choi from the instant invention. 
Choi, the closest art of record, teaches a sound generating device (FIG. 3A sound generating actuator 200) comprising a yoke (para. [0103]-[0104] plate 210); a magnet (FIG. 3A magnet 220) and a center pole (FIG. 3A center pole 230) on the yoke (FIG. 3A illustrates the magnet 220 and the center pole 230 disposed on plate 210); a bobbin (FIG. 3A bobbin 250) around the center pole (FIG. 3A illustrates the bobbin 250 disposed around the center pole 230); a coil (FIG. 3A coil 260) around the bobbin (FIG. 3A illustrates the coil disposed around the bobbin 250); a damper (FIG. 3A damper 270) between a frame (FIG. 3A frame 240) and the bobbin (para. [0101] the damper 270 is disposed between an upper part of the bobbin and the external frame 240); however, Choi does not teach the frame disposed outside the yoke. Instead, the frame taught by Choi is disposed on top of the yoke. In addition, Choi does not teach “a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Won et al. (US 2020/0213737) teaches a sound generating device, as illustrated on FIG. 5, comprising a magnet disposed on a plate, a bobbin, a coil wound around the bobbin, and a damper; however, Won does not teach a center pole, a frame outside the yoke, and a spacer in the bobbin. Kim et al. (2019/0260278) teaches a flat panel speaker, illustrated on FIG. 2, comprising a magnet and a center pole disposed on a lower plate, a bobbin around the center pole, a coil wound around the bobbin, and a damper between the frame and the bobbin; however, Kim does not teach a frame outside the yoke and a spacer in the bobbin. Ikeuchi (US 2019/0238986) teaches a flat speaker, illustrated on FIG. 5, comprising a magnet positioned on a yoke, a bobbin, a coil wound around the bobbin, and a damper positioned between a flange and the bobbin; however, Ikeuchi does not teach a center pole, a frame outside the yoke, and a spacer in the bobbin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653